WILLIAMS, Judge.
This is an original action in this Court seeking to prohibit the Judge of the Campbell Circuit Court from enforcing a judgment of that court which has been appealed.
The judgment directed the wife to convey her interest in certain real estate to the husband as property settlement in a divorce action. Notice of Appeal to this Court has been filed. Subsequent to the filing of such notice the circuit court entertained a motion for a rule against the wife to show cause why she had not conformed to the judgment of the circuit court. A hearing on that motion was had on March 13, 1961 and continued until March 21. No order was entered on either of those dates. On March 23 the wife executed a supersedeas bond which was issued and served upon the husband. On the next day, March 24, the court entered its order finding the wife guilty of contempt of court and directing that she convey her interest in the subject real estate by March 29. On March 28 the wife moved this Court for an order temporarily prohibiting the circuit court from enforcing its judgment pending the appeal to this Court. The motion was heard and sustained in a temporary order entered on that date.
This cause has now been submitted on motion for a permanent writ of prohibition pending the appeal. Although hearing on the motion for a rule was had on March 13 and March 21, the order of the court ruling on such motion was not entered until March 24. The court speaks through its records. Since the Notice of Appeal had been previously filed.and supersedeas *43bond issued prior to the entry of that order, the circuit court was proceeding without jurisdiction.
The petition for an order of prohibition is sustained and the order will issue.